DETAILED ACTION
This action is responsive to application filed on May 2, 2022.
The preliminary amendments filed on May 2, 2022 have been acknowledged and considered.
Claims 6, 10, 18 and 22 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed May 2, 2022, has been fully considered and entered.
Accordingly, Claims 1-5, 7-9, 11-17, 19-21 and 23-24 are pending in this application. Claims 1, 7, 11, 13, 19, 20 and 23 were amended. Claims 1 and 13 are independent claims. In light of Applicant's Amendment, the 35 USC 102 and 35 USC 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that the independent claim is not thought by any prior art of record. Independent claims 1 and 13 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

	In claim 1:
	“An apparatus for accelerating data access and predicate evaluation, the apparatus comprising:a computer memory for storing (i) base data as a plurality of base columns, (ii) a plurality of sketched columns, each corresponding to a base column in the base data and having smaller code values compared thereto, and (iii) a compression map for mapping at least one base column to the corresponding sketched column; and a computer processor configured to: apply the compression map to a query having a predicate; determine data on the sketched column that satisfies the predicate; and evaluate the predicate based at least in part on the determined data on the sketched column without accessing the base column in the base data, wherein the computer processor is further configured to implement lossy compression for constructing the compression map and the base data comprises categorical data, the computer processor being further configured to encode the categorical data using lossy dictionary encoding.”

	In claim 13:
“A method of accelerating data access to a computer memory and predicate evaluation comprising:storing, in the computer memory, (i) base data as a plurality of base columns, (ii) a plurality of sketched columns, each corresponding to a base column in the base data and having smaller code values compared thereto, and (iii) a compression map for mapping at least one base column to the corresponding sketched column, wherein the base data comprises categorical data; implementing lossy compression for constructing the compression map; encoding the categorical data using lossy dictionary encoding; applying the compression map to a query having a predicate; determining data on the sketched column that satisfies the predicate; and evaluating the predicate based at least in part on the determined data on the sketched column without accessing the base column in the base data.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Finlay, Optimization of metadata via lossy compression (US Patent Application Publication No. US 20160179858 A1)
Martinian, Lossy data compression exploiting distortion side information (US Patent Application Publication No. US 20060170571 A1) 
J. Goldstein, R. Ramakrishnan and U. Shaft, "Compressing relations and indexes," Proceedings 14th International Conference on Data Engineering, 1998, pp. 370-379, doi: 10.1109/ICDE.1998.655800.

A summary of each reference is provided followed by an explanation as to why
the reference does not teach, either solely, or in combination with the other cited
references.

Finlay set forth a method for adjusting metadata in tables, it identifies a minimum and a maximum row values in a metadata index table. It compress the metadata values using lossy compression. Keeping statistics on all predicates types, and adjust the minimum and maximum values according to frequency.
However, Finlay does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.

	Martinian set forth a method for performing lossy encoding compression on image type data. it determines a quantization point in a sample source data, mapping a source point to a quantization point, mapping the source data into a compressed representation using lossy compression. Using a table to store a collection of reconstruction points each corresponding to a quantization point. 
However, Martinian does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.

	Goldstein set forth a compression algorithm that can be applied to a collection of records in a database.  It can use lossy compression on internal nodes of an index. The lossy compression technique can be applied to index structures R-trees, compressing keys on internal and leaf pages. Reducing the total size of the compressed clustered index.

However, Goldstein does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.


Based on the prior arts of record, Examiner concluded that the claimed invention
as set forth in the independent claim in the subject application is allowable. Any comments
considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   
























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161